

113 S1724 IS: Union Tax Fairness Act of 2013
U.S. Senate
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1724IN THE SENATE OF THE UNITED STATESNovember 19, 2013Mr. Thune (for himself, Mr. Alexander, Mr. Hatch, Mr. Inhofe, Mr. Vitter, Mr. Enzi, Mr. Johnson of Wisconsin, Mr. Barrasso, Mr. Scott, Mr. Chambliss, Mr. Coburn, Mr. Boozman, and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide that the reinsurance fee for the transitional reinsurance program under the Patient Protection and Affordable Care Act be applied equally to all health insurance issuers and group health plans.1.Short titleThis Act may be cited as the
		  Union Tax Fairness Act of 2013.2.Application of reinsurance feeNotwithstanding any other provision of law, the payments required to be made by health insurance issuers and  third party administrators (on behalf of group health plans) under section 1341(b)(1)(A) of the Patient Protection and Affordable Care Act (42 U.S.C. 18061(b)(1)(A)) shall be applied equally to all such issuers and administrators and may not be waived on behalf of any such issuer, administrator or  group health plan.